Exhibit 10.1


ASSET PURCHASE AGREEMENT


This Agreement executed this 4th day of October 2010 and effective October 4,
2010 (the “Closing Date”) between Ferrara International Logistics, Inc., a New
Jersey corporation with its principal place of business at 1319 North Broad
Street, Hillside, New Jersey 07205 (hereinafter “FIL”) and Janel World Trade,
Ltd., a Nevada corporation with its principal place of business at 150-14 132nd
Avenue, Jamaica, New York 11434 (hereinafter “Janel”).
WHEREAS, FIL is the owner of, among other businesses, an International Freight
Forwarding  business consisting of warehousing (handling and storage), customs
container freight station, trucking and cross-docking, stuffing of export
containers (full and consolidation), ocean export business, air export business,
ocean import business (forwarding and brokerage), and air import business
(forwarding and brokerage) located at FIL’s 1319 North Broad Street, Hillside,
New Jersey 07205 and 469 Atlantic Avenue, East Rockaway, NY 11518 premises
(hereinafter collectively referred to as the “Business”).
WHEREAS, FIL desires to sell certain specified assets as listed on the Schedule
of Assets as set forth on Exhibit A which are substantially all of the assets of
the Business other than FIL’s accounts receivable (the “Assets”), and Janel
wishes to acquire the Assets, but no liabilities, claims or debts, of
the  Business, and integrate the Assets into Janel's operations.
THEREFORE, in consideration of the premises and the covenants contained herein,
the Parties agree as follows:
PURCHASE AND SALE OF ASSETS
1.  FIL agrees to sell, assign, transfer and deliver to Janel on the Closing
Date all the Assets, including but not limited to all of the books, records,
forms, manuals, internet access codes, goodwill, customer lists and customer
contact information, telephone, yellow page, trade journal listings pertaining
to the Business.
2.  The amounts allocated among the Asset as set forth on Exhibit B, all of
which are included in the Purchase Price, shall be used by all of the Parties
for reporting for federal tax purposes.  The necessary tax filings in order to
comply with Internal Revenue Code Section 1060 is attached as Exhibit
C.  Janel’s accountant shall complete such form.
3.  Janel does not assume any liabilities or obligations of FIL or the Business,
known, unknown, contingent or otherwise including any and all obligations
arising prior to the date of this Agreement to any suppliers to the Business or
under any of the agreements included in the Assets (collectively, the
“Liabilities”).  Janel is purchasing the Assets free and clear of all liens and
encumbrances.  The transaction described in this section is referred to as the
“Sale”.  FIL expressly acknowledges that Janel has no responsibility for any
Liabilities.
 

--------------------------------------------------------------------------------


 
4.  FIL agrees to indemnify and hold Janel harmless from any cost or expense
arising from any claim asserted against Janel with respect to any Liabilities,
including without limitation any New Jersey state tax liability, and to pay all
costs of investigation and defense in connection with any such claim.
PURCHASE PRICE
5.  FIL represents its good faith belief that the Earnings before Interest,
Taxes, Depreciation and Amortization (“EBITDA”) of the Business for fiscal year
2011 will meet or exceed $667,000.
6.  The purchase price for the Assets shall be as follows:
a) Restricted shares of common stock of Janel World Trade, Ltd. (“Janel Shares”)
in an amount which have a market value of $600,000 based on the closing market
price of the stock on the Friday immediately prior to the Closing Date (the
“Stock Allocation”), subject to adjustment as provided in Paragraphs 7 and 8
hereof.
b) Cash (the “Earn-Out Payment”) in an amount determined as follows:  70% of the
annual actual EBITDA achieved over the three 12-month periods following the
Closing Date (the “Earn-Out Period”) from revenues generated from the customers
included in the Assets (“Earn-Out EBITDA”).
c)  Subject to the provisions of Paragraphs 7 and 8 hereof, the Earn-Out Payment
will be paid as follows:  An amount equal to seventy percent (70%) of the
Earn-Out EBITDA achieved for each three-month period following the Closing Date
(“Quarter”) during the Earn-Out Period will be paid in cash following the end of
such Quarter.  Each Earn-Out Payment will be made thirty (30) days following the
end of such Quarter, beginning with the Quarter ending March 31, 2011 and ending
with the Quarter ending September 30, 2013.  To the extent the Earn-Out EBITDA
with respect to any Quarter is less than zero, such amount shall be deducted
from subsequent Earn-Out Payments until deducted in full.  Any amounts otherwise
owed by FIL or its affiliates to Janel may also be deducted from the Earn-Out
Payments in Janel’s sole discretion.
7.  In the event the total EBITDA of the Business for the Earn-Out Period fails
to equal $2,000,000 (the “Estimated EBITDA”), Janel shall be entitled to a
corresponding percentage reduction of the number of Janel Shares of the Stock
Allocation (the “Shortfall Reduction”).  For purposes of illustration, if the
actual EBITDA achieved is ten percent (10%) less than the Estimated EBITDA, the
Stock Allocation will be reduced by ten percent (10%).
 
- 5 -

--------------------------------------------------------------------------------


 
8.  The percentage of the Stock Allocation equal to the percentage of the
Estimated EBITDA achieved in the preceding 12 months (less any reduction
pursuant to Paragraph 7 hereof), will be delivered to FIL within forty (40) days
following the first, second, and third anniversary dates of the Closing
Date.  If, at the end of the Earn-Out Period, the Shortfall Reduction exceeds
the number of Janel Shares of the Stock Allocation delivered to FIL, FIL shall
immediately surrender such excess to Janel.
9.  It is understood between the parties that the persons presently employed by
FIL listed on the Schedule of Hired Employees attached as Exhibit D hereto will
become employed by Janel on or after the closing date in the operation of the
Business.
10.  It is further understood that following the Earn-Out Period, a commission
will be paid to  Nicholas V. Ferrara in an amount equal to forty percent (40%)
of the actual EBITDA achieved in excess of $850,000 from customers included in
the Assets.  The payments will be made within thirty (30) days following the
completion of Janel’s annual audited financial statements.
11.  In addition to any remuneration due to FIL pursuant to this Agreement,
Nicholas V. Ferrara shall receive, as an employee of Janel, the same salary as
he currently receives as an employee of FIL, and he shall be entitled to receive
the same benefits as other executive officers of Janel receive from time to
time.
12.  Representations, Warranties and Covenants of Janel
Janel represents, warrants, covenants and agrees with FIL as follows:
(a)  Janel is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, with full power and authority to enter into
this Agreement and perform its obligations;
(b)  This Agreement has been duly and validly authorized, executed and delivered
on behalf of Janel and is the valid, binding and enforceable obligation of Janel
in according with its terms.
(c)  Janel will reserve at all times a sufficient number of Janel Shares to
satisfy the Stock Allocation.
(d)  Following the Closing Date, Nicholas V. Ferrara will become a member of the
Board of Directors of Janel.
13.  Representations, Warranties and Covenants of FIL
FIL represents, warrants, covenants and agrees with Janel as follows:
(a)  FIL is a corporation duly organized, validly existing and in good standing
under the laws of New Jersey, with full power and authority to enter into this
Agreement and perform its obligations.
 
- 6 -

--------------------------------------------------------------------------------


 
(b)  This Agreement has been validly and duly authorized, executed and delivered
by FIL and is a valid, binding and enforceable obligation upon it in accordance
with its terms.
(c)  FIL shall at all times comply with all applicable federal and state laws in
connection with its activities pursuant to this Agreement, in particular the
rules and regulations of the SEC under the Securities Act of 1933 and the
Securities Exchange Act of 1934.
(d)  On the date hereof, FIL has, and on the Closing Date will have, good and
marketable title to all of the Assets, free and clear of any liens or
encum­brances, and all of the Assets are reflected on FIL’s latest bal­ance
sheet (subject to dispositions or replacements prior to the Closing Date in the
ordinary course of business).  The Assets constitute all of the assets and
properties used in the Business of any kind or character as heretofore
conducted.
(e)  FIL is an “accredited investor” as defined in Rule 501 promulgated under
the Securities Act of 1933 (the “Securities Act”).  FIL has had a reasonable
opportunity to ask questions of and receive answers from representatives of
Janel concerning Janel and its operations, and all such questions have been
answered to FIL’s full satisfaction, and has relied solely upon FIL’s own
investigation in making a decision to invest in the Janel.  FIL has such
knowledge and experience in financial, tax, and business matters to enable
it  evaluate the merits and risks of acquiring the Janel Shares.  FIL fully
understands that the investment in Janel Shares is speculative and involves a
high degree of risk of loss of the entire investment.  FIL fully understands the
nature of the risks involved in acquiring the Janel Shares and the Holder is
qualified by knowledge and experience to evaluate investments of this type.
(f)  FIL is acquiring the Janel Shares solely for FIL’s account and not for the
account of any other person or for or with a view to distribution, assignment,
or resale to others.
(g)  FIL understands and agrees that: (i) FIL may not transfer any of the Janel
Shares other than in compliance with the Securities Act and other applicable
securities laws; (ii) the Janel Shares have not been registered under the
Securities Act or the securities laws of any state (the “State Acts”) in
reliance upon the exemption from registration contained in Sections 4(2) of the
Securities Act and Regulation D promulgated thereunder, and applicable
provisions of the State Acts and regulations promulgated thereunder, and may not
be transferred or assigned without an effective registration under the
Securities Act and applicable State Acts; (iii) neither Janel nor any affiliate
thereof is under any obligation, and neither intends, to file any such
registration statement at any time in the future; (iv) neither Janel nor any
affiliate thereof has agreed to assist FIL in complying with any exemption under
the Securities Act or applicable State Acts for the transfer of the Janel
Shares.
 
- 7 -

--------------------------------------------------------------------------------


 
(h)  Prior to the Closing Date, FIL will make available its sales journal, sales
by customer and the associated accounts receivable for such customers for
inspection by Janel.
14.  No Other Representations
None of Janel, its affilitates, or their directors, officers, or employees, or
any other person or entity has made any representations or warranties to FIL
other than as expressly set forth and designated in this Agreement as such.
15.  Assignment
FIL shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Janel, which consent shall not be
unreasonably withheld.
16.  Binding Effect
This Agreement shall inure solely to the benefit of, and shall be binding upon,
the parties and their respective successors and assigns and, except as otherwise
specifically provided for herein, no other person shall have or be construed to
have any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Agreement or any provisions herein contained.
17.  Entire Agreement; Waiver; Severability
This Agreement contains the entire understanding of the parties and no waiver or
modification of any provision of this Agreement shall be valid unless in writing
and signed by the party to be charged with such waiver.  No waiver of any breach
shall be deemed a waiver of any subsequent breach or of a breach of any other
provision of this Agreement.  If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions shall not be affected.
18.  Headings
The headings of the paragraphs herein are inserted for convenience of reference
only and shall not affect any interpretation of this Agreement.
19.  Construction and Jurisdiction
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to choice of law or
conflicts of laws principles.  The New York state and federal courts in Nassau
County, New York, and any arbitration or other alternative dispute resolution
forum in Nassau County, New York, mutually selected by the parties, shall have
jurisdiction over any and all disputes arising out of or related to this
Agreement.
 
- 8 -

--------------------------------------------------------------------------------


 
20.  Notices
All notices and communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be deemed to have been duly
given, effective upon receipt, if mailed or transmitted by any confirmed
standard form of personal delivery, mail, courier, fax or e-mail to the parties
at their respective addresses as set forth in this Agreement or as subsequently
designated by them in writing.
21. Counterparts
This Agreement may be executed in any number of counterparts, including
confirmed fax transmission, each of which shall be deemed to be an original, and
all of which taken together shall be deemed to be one and the same instrument.
IN WITNESS WHERE­OF, the parties have executed this Agreement as of the day and
year first above written.
 

Janel World Trade, Ltd.                                      By: 
/s/
     
 
   
James N. Jannello
     
 
   
Executive Vice President
     
 
 

 

Ferrara International Logistics, Inc.                                     By: 
/s/
     
 
   
Nicholas V. Ferrara, CEO
     
 
 


- 9 -

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT


EXHIBIT A
SCHEDULE OF ASSETS




FIL is the owner of, among other businesses, an International Freight Forwarding
business; located at FIL’s 1319 North Broad Street, Hillside, New Jersey
premises; consisting of the following elements and their respective revenue
streams:



 
-  
Warehousing (handling and storage)

 
-  
Customs container freight station

 
-  
Trucking and cross-docking

 
-  
Stuffing of export containers (full and consolidation)

 
-  
Ocean export business

 
-  
Air export business

 
-  
Ocean import business (forwarding and brokerage)

 
-  
Air import business (forwarding and brokerage)



These elements and their respective revenue streams are the assets being sold
under the Asset Purchase Agreement.


- 10 -

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT


EXHIBIT B
PURCHASE PRICE ALLOCATION






The up-to-date, full and complete, customer list of the assets being purchased
on Exhibit A from Ferrara International Logistics, Inc. and all materials
appurtenant to the customer list:  $2,000,000
 
- 11 -

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT


EXHIBIT C
TAX FILINGS IN ORDER TO COMPLY WITH
INTERNAL REVENUE CODE 1060






To be completed by the Accountants
 
- 12 -

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT


EXHIBIT D
SCHEDULE OF HIRED EMPLOYEES






Teresa Giannetti
Sahjjad Mazhar
Frank Alcantara
Jayne Tompos
Joseph Costanzo
Tammy Lewis
Virginia Quiroz
Rober Rindos
Nicholas A. Ferrara
Nicholas V. Ferrara


- 13 -

--------------------------------------------------------------------------------

